       Case 1:18-cv-00490-JAO-WRP Document 27 Filed 09/03/19 Page 1 of 6          PageID #: 1105



            JARED WASHKOWITZ
            JAW LEGAL: HAWAII
            Email: jw102475@gmail.com
            1050 Bishop Street, #450
            Honolulu, HI 96813
            Telephone: (808)840-7410
            Facsimile: (415)520-9729

            PRO HAC VICE
            HOOPER, LUNDY & BOOKMAN, P.C.
            JENNIFER A. HANSEN
            E-Mail: jhansen@health-law.com
            101 W. Broadway, Suite 1200
            San Diego, California 92101-3890
            Telephone: (619) 744-7300
            Facsimile: (619) 230-0987

            Attorneys for Plaintiff
            WENDELL FOO, M.D.


                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF HAWAI’I


            WENDELL FOO, M.D.,                       Case No. CV 18-00490-JAO-WRP

                        Plaintiff,
                                                     PLAINTIFF’S SUPPLEMENTAL
                  vs.                                BRIEF

            UNITED STATES DEPARTMENT OF
            HEALTH AND HUMAN SERVICES                Action Filed:          12/14/2018
            AND CENTERS FOR MEDICARE                 Hearing Date:          8/30/19
            AND MEDICAID SERVICES,                   U.S. District Judge:   Jill A. Otake
                                                     U.S. Mag. Judge:       Wes R. Porter
                        Defendant.




                                                                              CV 18-00490-JAO-WRP
5820055.2                             PLAINTIFF’S SUPPLEMENTAL BRIEF
        Case 1:18-cv-00490-JAO-WRP Document 27 Filed 09/03/19 Page 2 of 6            PageID #: 1106



                  This follows the Court’s order to provide briefing relating to the Jason R.

            Bailey, M.D., P.A., DAB No. 2855 (2018)1 case, which is distinguishable.

                  First, in Bailey, there was no dispute as to what address was on report with

            Novitas, the applicable Medicare Administrative Contractor (“MAC”), and that the

            provider was no longer operational at the address reported to Novitas. Id. at 5, 6,

            9, 16. The provider conceded that he was no longer operational to provide

            Medicare services at the address reported to the MAC, Novitas, at the time of the

            site visit. Id. at 9, 16. The issue in Bailey thus boiled down to whom a change of

            address was or should have been reported to. Id. at 11. Here, Dr. Foo vigorously

            disputes altogether the notion that the Waialae Ave. address was ever listed as his

            practice location of record. He disputes that he reported any change in, change to,

            or “confirmation of” a Waialae Ave. practice address in 2010 or 2014. In fact,

            CMS has consistently made the novel argument that the Waialae address was

            “imputed” based on “no changes” from an alleged 2010 information submission

            from Dr. Foo. Even if CMS’ untimely raising of this new justification against Dr.


                  1
                     There is a Jason Bailey who has filed a complaint in the U.S. District Court
            for the Southern District of Texas, Case No. 4:2019cv01669 dated May 6, 2019
            entitled Berry v. Berryhill. Unfortunately, given the short time frame to file this
            response, we have not been able to locate a copy of that complaint to determine
            whether this is the same Jason Bailey or whether it is an appeal of his DAB
            decision. Assuming that it is an appeal of the DAB decision, it should not be relied
            upon, and to the extent the DAB relied upon it in Dr. Foo’s case, it was arbitrary,
            capricious and an abuse of discretion to do so.


                                                       1                         CV 18-00490-JAO-WRP
5820055.2                               PLAINTIFF’S SUPPLEMENTAL BRIEF
        Case 1:18-cv-00490-JAO-WRP Document 27 Filed 09/03/19 Page 3 of 6              PageID #: 1107



            Foo for the first time on ALJ appeal were allowed, it simply is not “substantial”

            evidence – because per CMS’ logic, all information fields with no change (e.g. Dr.

            Foo’s name, specialty, medical records storage locations, etc.) must also, but did

            not, read “no data provided” on its 2014 PECOS records. Further, there is

            substantial evidence that Dr. Foo was operational at multiple practice locations at

            the time of the site visits, and that CMS knew that the nature of his practice as an

            anesthesiologist included working at multiple valid practice locations at the request

            of a surgeon. (See Finneman transcript, at 83:4-7.) In Bailey, the provider was a

            surgeon himself with a single practice location.

                  Additionally, in contrast to Bailey, the May 24, 2014 Application Data

            Report (AR 677) never listed an actual practice location, and the 2010 record

            provided is unreliable. Ms. Finneman admitted there is no copy of what was

            viewed in 2014 in the exhibits. (Finneman, at 113:15-17.) CMS should have (but

            did not) take additional steps to ascertain Dr. Foo’s physical practice locations

            since the computer system records in CMS’ own possession relating to Dr. Foo’s

            2014 re-validation application, unlike the Bailey matter, were obviously

            incomplete on their face. In Bailey, the provider cited to no authority showing that

            CMS had an obligation to take additional efforts to identify accurately the practice

            location. Id. at 7. Here, unlike Bailey, Dr. Foo identified where the PIM required

            it to request missing/clarifying information from the provider, which it did not do.



                                                        2                         CV 18-00490-JAO-WRP
5820055.2                               PLAINTIFF’S SUPPLEMENTAL BRIEF
        Case 1:18-cv-00490-JAO-WRP Document 27 Filed 09/03/19 Page 4 of 6               PageID #: 1108



            (PIM 15.7(C)(3), (4), AR 766.) In any event, 42 C.F.R. § 424.535(a)(5)(i) requires

            reliable evidence, and CMS provided no reliable evidence here that his practice

            location was anything other than the three surgery centers he provided services at

            for numerous years.

                  Moreover, no evidentiary dispute existed in Bailey. Multiple evidentiary

            issues exist here. Not only are the 2010 exhibits unreliable, the alleged 2010

            records and a “phone log” were not cited as a basis for revocation until AFTER Dr.

            Foo requested reconsideration. Thus, per PIM 15.25.2.2.D, and also due to being

            raised against Dr. Foo for the first time at the ALJ appeal stage in the case of the

            2010 exhibit proffer (AR 288), all of this alleged evidence is inadmissible.

                  Finally, in Bailey, even assuming CMS lacked authority to revoke under

            section 424.535(a)(5), CMS had another basis to revoke due to the provider’s

            failure to report a change of address within 30 days under section 424.535(a)(9).

            Id. at 7, 20. Here, only one subsection, 424.535(a)(5), is at issue.

                  For all of the above referenced reasons, the Bailey case is readily

            distinguishable from the situation here, and should not be relied upon. Unlike in

            Bailey, a lack of substantial evidence exists here to uphold the DAB Decision and

            the agency action was arbitrary, capricious, an abuse of discretion and not

            otherwise in accordance with law under 5 U.S.C. § 706(2). Thus, Dr. Foo

            respectfully requests that the DAB Decision be reversed in its entirety.



                                                        3                          CV 18-00490-JAO-WRP
5820055.2                                PLAINTIFF’S SUPPLEMENTAL BRIEF
        Case 1:18-cv-00490-JAO-WRP Document 27 Filed 09/03/19 Page 5 of 6     PageID #: 1109




            Dated: September 3, 2019           HOOPER, LUNDY & BOOKMAN, P.C.


                                               By:        /s/ Jennifer A. Hansen
                                                          JENNIFER A. HANSEN
                                               Attorneys for WENDELL FOO, M.D.




                                                     4                    CV 18-00490-JAO-WRP
5820055.2                              PLAINTIFF’S SUPPLEMENTAL BRIEF
        Case 1:18-cv-00490-JAO-WRP Document 27 Filed 09/03/19 Page 6 of 6           PageID #: 1110



                                        CERTIFICATE OF SERVICE

                  I hereby certify that, on the date and by the method of service noted below, a

            true and correct copy of the foregoing document was served on the following in the

            manner set forth below:

                  Served Electronically through
                  CM/ECF

                  KENJI M. PRICE                          Attorneys for Defendant
                  United States Attorney
                  District of Hawaii

                  SYDNEY SPECTOR
                  Assistant U.S. Attorney
                  Room 6-100, PJKK Federal Bldg.
                  300 Ala Moana Boulevard
                  Honolulu, Hawaii 96850
                  Telephone: (808) 541-2850
                  Facsimile: (808) 541-3752
                  Email: Sydney.Spector@usdoj.gov

                  Executed on September 3, 2019, at San Diego, California.


                                                      /s/ Diane DeCarlo
                                                     Diane DeCarlo




                                                                                CV 18-00490-JAO-WRP
5820055.2                              PLAINTIFF’S SUPPLEMENTAL BRIEF
